         Case 8-19-08121-ast          Doc 10      Filed 09/25/19       Entered 09/25/19 19:52:18




LOEB & LOEB LLP
Schuyler G. Carroll
Stephen A. Aschettino
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        saschettino@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260 (AST)
                                                        )      Case No. 19-76263 (AST)
In re:                                                  )      Case No. 19-76267 (AST)
                                                        )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269 (AST)
                                                        )      Case No. 19-76270 (AST)
                          Debtors.1                     )      Case No. 19-76271 (AST)
                                                        )      Case No. 19-76272 (AST)
                                                        )
                                                        )      (Jointly Administered)
                                                        )




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18196560
       Case 8-19-08121-ast           Doc 10   Filed 09/25/19   Entered 09/25/19 19:52:18




                                                   )
6060 Armor Road, LLC,                              )
                                                   )
                        Plaintiff,                 )
           v.                                      )
                                                   )
                                                       Adv. Pro. No. 19-08121 (AST)
Absolut Facilities Management, LLC and             )
Absolut Center for Nursing and Rehabilitation      )
at Orchard Park, LLC,                              )
                                                   )
                        Defendants.                )
                                                   )

                    NOTICE OF TAKING DEPOSITION OF IRA SMEDRA


           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

           PLEASE TAKE NOTICE that, pursuant to Fed. R. Bankr. P. 7030 and Fed. R. Civ. P.

30, Absolut Facilities Management, LLC and Absolut Center for Nursing and Rehabilitation at

Orchard Park, LLC (collectively, the “Debtors”), through proposed counsel, Loeb & Loeb LLP

shall take the deposition of Ira Smedra commencing on October 2, 2019 at 10:00 a.m. (Eastern

Time). The examination of the deponent will be conducted by proposed counsel for the Debtors

at the offices of Loeb & Loeb LLP, 345 Park Avenue, New York NY 10154, before a certified

shorthand officer authorized to administer oaths under the laws of the United States.

           PLEASE TAKE FURTHER NOTICE that the deposition may be recorded by audio,

visual, and/or stenographic means.




18196560                                          2
         Case 8-19-08121-ast    Doc 10   Filed 09/25/19     Entered 09/25/19 19:52:18




Dated:     September 25, 2019                    LOEB & LOEB LLP
           New York, New York
                                                 /s/ Schuyler G. Carroll
                                                 Schuyler G. Carroll
                                                 Stephen A. Aschettino
                                                 Daniel B. Besikof
                                                 Noah Weingarten
                                                 345 Park Avenue
                                                 New York, NY 10154
                                                 Tel: (212) 407-4000
                                                 Fax: (212) 407-4990
                                                 scarroll@loeb.com
                                                 saschettino@loeb.com
                                                 dbesikof@loeb.com
                                                 nweingarten@loeb.com

                                             Proposed Counsel to the Debtors
                                             and Debtor-in-Possession




18196560                                     3
